401 F.2d 183
Newell ALLIGOOD, Appellant,v.Louie L. WAINWRIGHT, Director, Division of Corrections,State of Florida, Appellee.
No. 25968.
United States Court of Appeals Fifth Circuit.
Oct. 9, 1968.

Newell Alligood, pro se.
Earl Faircloth, Atty. Gen., Tallahassee, Fla., Robert R. Crittenden, Asst. Atty. Gen., Lakeland, Fla., for appellee.
ORDER
Before BELL, THORNBERRY and AINSWORTH, Circuit Judges.

BY THE COURT:

1
In light of the decisions in Peyton v. Rowe, 391 U.S. 54, 88 S. Ct. 1549, 20 L. Ed. 2d 426 (May 20, 1968), and Stepp v. Beto, 398 F.2d 814 (Fifth Circuit July 11, 1968),


2
It is ordered that the judgment of the district court be reversed and the case remanded to that court which, in its own discretion, may choose to reconsider the question as to whether petitioner has exhausted his state remedies as required by 28 U.S.C. 2254.  If the district court chooses not to reopen that question, or having done so, finds that all available state remedies have been exhausted,


3
It is ordered that the district court proceed with consideration of the merits of the petition.